Citation Nr: 0315654	
Decision Date: 07/11/03    Archive Date: 07/17/03	

DOCKET NO.  92-10 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than August 13, 
1990, for an award of a 30 percent disability rating for 
service-connected undifferentiated schizophrenia, formerly 
diagnosed as paranoid schizophrenia. 

2.  Entitlement to an increased rating for service-connected 
undifferentiated schizophrenia, formerly diagnosed as 
paranoid schizophrenia, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant's wife


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1958 to June 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board remanded the appeal in January 1994 and October 
1998. 


FINDINGS OF FACT

1.  A December 1970 RO decision reduced the evaluation for 
the veteran's service-connected paranoid schizophrenia to 
10 percent, effective March 1, 1971; the veteran did not 
appeal that decision and it is final.

2.  The veteran's abandoned February 1989 claim was denied by 
letter in September 1989; the veteran did not appeal that 
decision and it is final.

3.  The veteran next filed to reopen his claim for an 
increased rating for his service-connected schizophrenia on 
August 13, 1990; it is not factually ascertainable that the 
veteran's service-connected schizophrenia increased in 
severity within the year prior to August 13, 1990.

4.  The veteran's service-connected schizophrenia is 
manifested by looseness of associations, referential and 
aggressive thoughts, inappropriate affect, superficial 
judgment, and poor insight, such that his reliability, 
flexibility, and efficiency are impaired to an extent that he 
is demonstrably unable to retain substantially gainful 
employment.

5.  The veteran's service-connected schizophrenia is more 
favorably evaluated under the criteria in effect prior to 
November 7, 1996.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 13, 
1990, for a 30 percent evaluation for undifferentiated 
schizophrenia, previously diagnosed as paranoid 
schizophrenia, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.158, 3.400(o)(1)(2), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 9203, 9204, in effect prior to November 7, 
1996 (2002).

2.  The criteria for a 100 percent evaluation for 
undifferentiated schizophrenia have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. § 4.132, 
Diagnostic Codes 9203, 9204 (in effect prior to November 7, 
1996); 38 C.F.R. § 4.130, Diagnostic Codes 9203, 9204 
(effective from November 7, 1996); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case, as well as a 
September 2001 letter, advising them of the governing legal 
criteria, the evidence considered, evidentiary development 
under the VCAA, the evidence necessary to establish 
entitlement to the requested benefits, and the reasons for 
the denials.  In essence, the matter of "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant" has been 
addressed.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been afforded VA examinations, and treatment 
and Social Security records have been obtained.  The veteran 
has been afforded a personal hearing.  The veteran has 
indicated that he does not desire to attend his most recently 
scheduled personal hearing.  Therefore, this concluded that 
the VA has complied with the VCAA and the Board may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Earlier Effective Date.

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) provides, in pertinent part, that the 
date of VA outpatient or hospital examination, or the date of 
admission to a VA or uniform services hospital will be 
accepted as the date of receipt of claim.  Further, 38 C.F.R. 
§ 3.157(b)(2) provides that evidence from a private physician 
or layman will be accepted as a claim as of the date of 
receipt thereof.  

Where evidence requested in connection with a claim for 
increase is not furnished within one year after the date of 
request, the claim will be considered abandoned.  After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158. 

The veteran's initial claim for service connection was 
granted by rating decision in January 1966.  A 30 percent 
evaluation was assigned for his service-connected paranoid 
schizophrenia.  The veteran was notified of that action and 
he did not appeal.  It is now final.  A December 1970 RO 
decision reduced the evaluation of the veteran's service-
connected paranoid schizophrenia from 30 percent to 
10 percent, effective March 1, 1971.  The veteran was 
notified of that action and he did not appeal.  It is now 
final.  

In February 1989 the veteran submitted a claim for increase 
for his service-connected paranoid schizophrenia.  In May 
1989, a letter was directed to him requesting that he submit 
evidence.  The letter notified him that if the evidence was 
not received within one year from the date of the letter, 
benefits to which entitlement could be established may not be 
paid for any period prior to the date of their receipt.  In 
September 1989 the veteran was notified that the VA had not 
received any additional information and they were unable to 
complete action on his claim.  Therefore, they denied his 
claim for failure to submit additional evidence.  He was 
advised of his appellate rights, but he did not appeal.

The next communication was received from the veteran on 
August 13, 1990.  He requested an increase in the evaluation 
for his service-connected paranoid schizophrenia.  There is 
no indication that there are any other claims of record 
indicating an intent to apply for an increased rating.  
38 C.F.R. §§  3.155, 3.157(b)(1) (2002).

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations for compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

With consideration of the above analysis with respect to the 
veteran's claims, his claim for an increased evaluation was 
received on August 13, 1990.  The general rule, as provided 
at 38 C.F.R. § 3.400(o)(1) is that the effective date of the 
award for an increased evaluation is the date of the 
veteran's claim, August 13, 1990, or the date entitlement is 
shown, whichever is later.  The veteran was awarded a 
30 percent evaluation effective August 13, 1990.  His claim 
is for an effective date prior to this for the award of this 
increased rating.  Therefore, the focus of the Board's review 
at this time is whether it is factually ascertainable that 
the veteran experienced an increase during the year prior to 
August 13, 1990.  See Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

Therefore, in order to be assigned an effective date prior to 
August 13, 1990, for a 30 percent evaluation for the service-
connected schizophrenia, it must be factually ascertainable 
that the veteran's schizophrenia underwent an increase during 
the year prior to August 13, 1990.  In determining whether or 
not an increase was factually ascertainable during the year 
prior to August 13, 1990, the Board will review the entirety 
of the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).

Under Diagnostic Codes 9203, 9204, in effect during the year 
prior to August 13, 1990, a 30 percent evaluation was 
warranted if the veteran was shown to have definite 
impairment of social and industrial adaptability.  A 
10 percent evaluation was warranted for mild impairment of 
social and industrial adaptability.

A review of the record reflects that thee is no competent 
medical evidence available during the year prior to August 
13, 1990, with which to judge whether there was a factually 
ascertainable increase in the severity of the veteran's 
service-connected schizophrenia.  While a February 1991 
report of VA psychiatric evaluation reflects that the 
veteran's highest level of functioning in the prior year had 
been poor, it does not indicate that there was an increase in 
the severity of the veteran's symptoms during the prior year, 
i.e., it does not indicate that his highest level of function 
had not been poor for more than the prior year.  

In the absence of any competent medical evidence indicating 
that the veteran's service-connected schizophrenia underwent 
an increase in severity during the year prior to August 13, 
1990, the Board concludes that a preponderance of the 
evidence is against a finding that it is factually 
ascertainable that there was any increase in severity in the 
veteran's service-connected schizophrenia during the year 
prior to August 13, 1990.  Therefore, since an increase in 
disability did not occur during the year prior to August 13, 
1990, the general rule of 38 C.F.R. § 3.400(o)(1) is for 
application, and an effective date prior to August 13, 1990, 
for the award of a 30 percent evaluation, is not warranted.  
Harper at 126-27.

Increased Rating.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of psychiatric disorders were 
changed, effective November 7, 1996.  See Rating Schedule of 
Mental Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 
38 C.F.R. § 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), it was held that when the law or regulations change 
after a claim has been filed, but before the appeal process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise, and the Secretary 
did so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 
(1997).  Where compensation is awarded or increased pursuant 
to any act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue.  38 U.S.C.A. § 5110(g) 
(West 1991).  Therefore, in this case, the Board has 
evaluated the veteran's service-connected schizophrenia under 
the old criteria, both prior to and from November 7, 1996, 
and under the new criteria from November 7, 1996, finding 
that his service-connected schizophrenia is more favorably 
evaluated under the old criteria.

The veteran has been awarded a 30 percent evaluation.  Under 
the criteria in effect prior to November 7, 1996, a 
100 percent evaluation is warranted if the veteran is shown 
to be totally isolated in the community, or exhibit totally 
incapacitating psychoneurotic behavior, equating to a 
profound retreat from mature behavior, or be demonstrably 
unable to obtain or retain employment.  He only need meet one 
of these criteria to be awarded a 100 percent evaluation.  
Johnson v. Brown, 7 Vet. App. 95 (1994).  

As noted previously, the report of a February 1991 VA 
psychiatric evaluation reflects that the veteran's highest 
level of function was poor.  The diagnoses included paranoid 
schizophrenia.  The examination reflects that the veteran was 
tense and suspicious, and had strong persecutory ideations.  
His tolerance to frustration was very low and he seemed to 
get delusional easily.  A lot of referential persecutory 
ideas were manifested.  He seemed depressive and was very 
explosive.  His judgment was fair.  He was hospitalized in 
June and July 1991 after experiencing an increase in 
depressive symptoms.

The reports of February 1992 and April 1994 VA psychiatric 
examinations reflect diagnoses including undifferentiated and 
paranoid schizophrenia with a level of function described as 
poor and a global assessment of functioning (GAF) assessed at 
50.

A July 2001 letter from a private psychiatrist reflects that 
the veteran was unemployable with consideration of his age 
and that he had complete social and industrial 
inadaptability.

The report of an October 2001 VA psychiatric evaluation 
reflects that the veteran had looseness of association, 
referential and aggressive thoughts, poorly tolerant to 
frustration, anger and aggressive ideas, inappropriate 
affect, anxious mood, superficial judgment, and poor insight.  
The diagnoses included undifferentiated schizophrenia and the 
examiner indicated that the veteran  had severe inability to 
establish adequate interpersonal relations, which meant that 
he would be unable to maintain a gainful occupation.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. (DSM-IV), reflects that a GAF score of 41 to 50 
indicates serious symptoms or any serious impairment in 
social or occupational functioning such as no friends, or 
unable to keep a job.  

While the private physician has associated the veteran's age 
with his unemployability, the private physician also 
indicated that the veteran had complete social and industrial 
inadaptability due to his psychiatric symptoms and the record 
reflects that the veteran has consistently been assigned a 
GAF of 50, with the most recent report indicating that this 
is reflective of the veteran's inability to maintain a 
gainful occupation.  Therefore, the Board concludes that the 
evidence in equipoise with respect to whether or not the 
veteran's service-connected schizophrenia approximates 
symptoms that result in the veteran's being demonstrably 
unable to obtain or retain employment.  In resolving all 
doubt in the veteran's behalf, a 100 percent schedular 
evaluation for his service-connected undifferentiated 
schizophrenia is warranted.


ORDER

An effective date prior to August 13, 1990, for a 30 percent 
evaluation for paranoid schizophrenia is denied.

An increased rating of 100 percent for undifferentiated 
schizophrenia is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

